DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Applicant's election with traverse of Group I, and the species “PD-L1” and “CRISPR/Cas9” as a means of modifying target activity in the reply filed on 20 August 2020 continues to be acknowledged. It is noted that newly added claims 221-224 also read on the instantly elected invention of Group 1. 

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 162, 164, 169, 203, 205-212 and 221-224 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Loew et al. (“Loew”; U.S. Pre-Grant Publication Number .
Claim 162 recites an engineered T cell, wherein the engineered T cell comprises: 
(a)    a chimeric antigen receptor (CAR) genetically engineered antigen receptor that specifically binds to an antigen; and
(b)    a disrupted gene encoding PD-Ll. wherein PD-L1 expression is permanently reduced in the engineered T cell.
It is noted that the term “engineered” is a functional description that carries no structural correlate, and is therefore interpreted as non-limiting in the present claims, which are drawn to a composition. With regard to claims directed to compositions, it is emphasized that claim scope is not limited by claim language that does not limit a claim to a particular structure. See M.P.E.P. § 2111.04. Similarly, “genetically engineered” at its broadest reasonable interpretation is non-limiting since there is no structure implied by such language. 
Claim 164 recites the engineered T cell of claim 162, wherein the disruption of the gene is mediated by a gene editing nuclease or a gene editing nuclease combination that specifically recognizes the gene.
Claim 169 recites a pharmaceutical composition, comprising the engineered T cell of claim 162 and a pharmaceutically acceptable carrier. 
Claim 203 recites the engineered T cell of claim 162, wherein the disruption of the gene is mediated by a zinc finger nuclease (ZFN), a TAL-effector nuclease (TALEN), or a CRISPR-Cas9 combination that specifically recognizes the gene.

Claim 206 recites the engineered T cell of claim 205, wherein the intracellular signaling domain further comprising a signaling region of a costimulatory receptor.
Claim 207 recites the engineered T cell of claim 206, wherein the signaling region comprises a signaling domain of CD28 or 4-1BB.
Claim 208 recites the engineered T cell of claim 204, wherein the CAR comprises an extracellular antigen-recognition domain that specifically binds to the antigen and an intracellular signaling domain of a CD3-zeta (CD3ζ) chain.
Claim 209 recites the engineered T cell of claim 208, wherein the intracellular signaling domain further comprising a signaling region of a costimulatory receptor.
Claim 210 recites the engineered T cell of claim 209, wherein the signaling region comprises a signaling domain of CD28 or 4-1BB.
Claims 211 and 212 recite the engineered T cell of the invention, wherein expression of PD-L1 in the T cell is reduced by at least 50% as compared to the expression in the T cell in the absence of the gene disruption.
Claims 221-224 recite the engineered T cell of the invention, wherein the engineered T cell is autologous, and wherein the disruption of the gene eliminates expression of PD-L1 in the cells.
Loew teaches T cells that express a chimeric antigen receptor. See beginning at abstract and paragraphs [0002]-[0004] for example. Loew teaches such cells may be autologous at paragraph [0091] for example. At paragraph [0046], Loew teaches that the CAR-expressing 

Response to Traversal
Applicant traverses the instant rejection by arguing that paragraph [0046], which the examiner relied upon to show that Loew teaches that the CAR-expressing immune effector cell can express an agent that enhances the activity of a CAR-expressing cell, including agents that inhibit inhibitory molecules such as PD-L1, is “distinct” from paragraph [0084], relied upon for teaching that CRISPR systems, TALEN systems and zinc-finger nucleases may comprise the agent that inhibits the immune inhibitory system. 
This has been fully considered but is not persuasive. Applicant’s point here is not grasped by the examiner. On one hand it is argued that paragraphs [0046] and [0084] are “distinct”, but in doing so, applicant argues that paragraph [0046] it is actually drawn to the increased expression of inhibitory molecules by pointing to paragraph [1067] where fusion of PD-1 is discussed. It would not appear logical to argue that paragraphs [0046] and [0084] are “distinct”, 1000 paragraphs and with no apparent reference to one another, are not. 
More importantly, paragraph [0046] itself clearly states that the CAR-expressing immune effector cell can express an agent that “inhibits an inhibitory molecule”, and then proceeds to recite PD-L1 as an inhibitory molecule. Clearly therefore, this paragraph intrinsically contemplates inhibiting PD-L1, since PD-L1 is an inhibitory molecule, and paragraph [0046] discloses that the agent is one which inhibits this (inhibitory) molecule. Meanwhile, paragraph [0084] discloses that “…the agent that inhibits the immune inhibitory molecule comprises …a clustered regularly interspaced short palindromic repeats (CRISPR)…” For good measure, paragraph [0086] also reiterates that “…the immune inhibitory molecule is…PD-L1…” It is self-evident therefore that 1) Loew considers PD-L1 to be an inhibitory molecule, 2) that Loew seeks to inhibit this inhibitory molecule, and 3) that CRISPR is specifically contemplated as a molecule which inhibits the PD-L1 inhibitory molecule. Accordingly, the notion that these paragraphs are distinct or are otherwise somehow unrelated to each other is considered to constitute mere assertion that is utterly unsupported by a plain reading of Loew.
Applicant further argues that paragraph [0084] of Loew contemplates administering to the subject an effective amount of a cell comprising a CAR molecule in combination with an agent that increases the efficacy of the immune cell, and that Loew therefore contemplates only direct administration of CRISPR in conjunction with the CAR molecules. 
In response, this is not persuasive since applicant interpretation is not how one of ordinary skill in the art would interpret this passage. First, applicant’s response points to nothing in the teachings of Loew that contemplates only direct administration of CRISPR. The examiner is unable to find any reference to direct administration of CRISPR. Applicant’s assertion of 
Moreover, one of ordinary skill in the art, knowing that the inhibitory mechanism of action of CRISPR is to bind and/or cleave DNA, and further understanding that DNA exists in the nucleus of cells and nowhere else (under normal physiological circumstances), and finally under the direction of Loew, who clearly teaches using CRISPR to inhibit PD- L1 as discussed above, would understand that the teaching of Loew related to the use of CRISPR to inhibit PD- L1 is unquestionably a direction to administer a PD-L1-directed CRISPR construct to the cell nucleus of a CAR expressing cell. The rejection is considered proper for at least these reasons, and is maintained therefore. 

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to J. Douglas Schultz, PhD whose telephone number is (571)272-0763.  The examiner can normally be reached on M-F 8-5 PST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Christopher Babic can be reached on 571-272-8507.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


J. D. SCHULTZ

Art Unit 1633



/JAMES D SCHULTZ/Primary Examiner, Art Unit 1633